DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda (US 4,481,415 A).
Regarding claim 1, Takeda teaches a sample analysis apparatus comprising:
An ion source (10) configured to generate an ion from an input sample species to form an ionized sample species, and
An ion detector (16) having an input configured to receive the ionized sample species generated from the ion source,
An ion direction changer (cylindrical electrode 18, bends ions but not neutral contaminants) configured to alter direction of travel of the ionized sample species (deflector inherently changes direction of travel even if the final direction is parallel to the first direction), but not alter direction of a contaminant species, and
A contaminant species flow direction changer (plate 15) configured so as to not alter the direction of travel of an ionized sample species (ions pass through gap 15a, contaminants which do not have the correct trajectory are deflected by the plate),
Where the contaminant flow direction changer is immediately upstream from the ion detector input such that the contaminant species, which is comingling with the ionized sample species generated by the ion source and flowing in the same general direction as the ionized sample species, is inhibited or prevented from entering the detector input (figure 1).
	Regarding claim 2, the alteration in direction in the system of Takeda would inherently separate the ions from neutral contaminants (since the neutrals would not be deflected by the beam).
	Regarding claim 3, Takeda teaches that the ion direction alteration changer is arranged to deflect the path of the ionized sample species generated by the ion source and conveyed in a direction away from the ion source (along axis of quadrupole, fig. 1).
	Regarding claim 4, Takeda teaches that the deflection is caused by the establishment of an electromagnetic field (electric field) about the ion direction changer.
	Regarding claim 5, Takeda teaches that the contaminant species flow direction changer (plate 15) is configured to alter the direction of the contaminant species with which the ionized sample species generated by the ion source is comingled (due to the contaminant species hitting the plate while the ion species passes through the aperture), the alteration in direction being sufficient so as to separate the ionized sample species from the contaminant species.
	Regarding claim 6, Takeda teaches that the contaminant species flow direction changer forms a partial barrier to the passage of the contaminant species.
	Regarding claim 7, Takeda teaches that the barrier is positioned between the ion source and the detector, and the barrier is configured to allow passage of the ionized sample species generated by the ion source (through aperture 15a) but prevent or inhibit the passage of the contaminant species. 
	Regarding claim 8, Takeda teaches that the barrier acts to deflect the contaminant species away from the detector input.
	Regarding claim 9, Takeda teaches that the barrier comprises a discontinuity (aperture 15a) configured to allow passage of the ionized sample species generated by the ion source but prevent or inhibit the passage of the contaminant species.
	Regarding claim 10, Takeda taches that the barrier is substantially dedicated to the purpose of allowing passage of the ionized sample species generated by the ion source but preventing or inhibiting the passage of the contaminant species.
	Regarding claim 11, Takeda teaches at least two barriers (plates 13 and 15), being in an overlapping arrangement (plates overlap in the axial direction, fig. 1).
	Regarding claim 12, Takeda teaches that the detector is configured such that the ionized sample species generated by the ion source requires deviation from its substantially linear path in order to enter the detector input.
	Regarding claim 13, Takeda teaches that the detector is positioned such that no line of sight is established between the ion source and the detector input (figure 1).
	Regarding claim 14, Takeda teaches that the detector is positioned so that no line of sight is established between an ion source input (including any origin of a sample carrier gas stream) and the detector input.
	Regarding claim 19, Takeda teaches that the contaminant flow direction changer comprises one or more shields (plate 15) that is associated with the detector (in front of the detector).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Chastagner (US 5,204,530 A).
Regarding claim 15, Takeda teaches all the limitations of claim 1 as described above.  Takeda does not teach that the detector input faces generally away from the ion source, or does not face generally towards the ion source. 
Chastagner teaches a mass spectrometer which has a detector input (of detector 86) facing generally away from an ion source (82, fig. 3)
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the position of the detector of Takeda so that the detector input does not face the ion source, based on the teaching of Chastagner that “the components of the QMS (mass spectrometer) may be positioned in any convenient spatial arrangement” (col. 4 lines 66-67)  and it would be obvious to one of ordinary skill in the art to adjust the position or orientation of the deflector and detector of Takeda to achieve a desired spatial arrangement with no unexpected result.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Grotheer (US 5,629,518 A).
Regarding claim 16, Takeda teaches all the limitations of claim 1 as described above.  Takeda teaches a vacuum chamber which encloses the ion source and the detector (surrounding housing, figure 1). 
Takeda does not teach that the vacuum chamber has a chamber outlet port in gaseous communication with a vacuum pump so as to allow a vacuum to be established in the vacuum chamber, wherein the chamber outlet port is configured or positioned or oriented such that when the vacuum pump is in operation the contaminant species, comingling with the ionized sample species generated byte ion source and flowing into the same general direction as the ionized sample species, partitions into the chamber outlet port in preference to the detector.
Grotheer teaches a vacuum chamber (12) which encloses the ion source and the detector, the vacuum chamber having a chamber outlet port (in lower section 48) connected to a vacuum pump (col. 16 lines 1-6) so as to allow a vacuum to be established in the vacuum chamber, wherein the chamber outlet port is positioned such that when the vacuum pump is in operation a contaminant comingling with an ion generated by the ion source and flowing in the same general direction of the ion partitions into the chamber outlet port in preference to the detector (i.e. sample gas flowing towards detector 67 will be deflected by electrode 71 and exhausted by the vacuum pump.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Takeda to have the vacuum pump and outlet port of Grotheer in order to exhaust the vacuum chamber and establish a desired pressure for mass spectrometry and ion detection, and to position the vacuum pump and chamber outlet port to remove contaminants deflected by a shield (shield 15 of Takeda) as taught by Grotheer in order to easily eliminate unwanted particles from the chamber with no unexpected result.
	Regarding claim 17, as argued above it would be obvious to position the vacuum pump of Grotheer so that the partial barrier of Takeda (shield 15) is between the chamber outlet port and the detector input.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Hull (US 4,016,421 A).
	Regarding claim 18, Takeda all the limitation of claim 18 as described above.  Takeda does not state that the detector (16) is at least partially enclosed so as to prevent or inhibit the contaminant species from contacting an electron emissive surface or an electron collector/anode surface of the detector (detector is electron multiplier, col. 3 lines 34-35).
Hull teaches an electron multiplier (215) having a housing (214).
It would have been obvious to one of ordinary skill in the art at the time of the invention to surround the electron multiplier detector of Takeda with a housing as taught by Hull, in order to provide a vacuum for optimal operation of the electron multiplier and prevent contamination.  The housing would necessarily block any contaminant species exiting from the system via the opening (22) of Franzen.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of McCormick (US 3,641,339 A).
Regarding claim 20, Takeda teaches all the limitations of claim 1 as described above.  Takeda teaches a sample inlet port for the ion source (fig. 1).
Takeda does not teach that the sample inlet port is a sample inlet port through which a sample carrier gas carrying the input sample species passes, the sample inlet port being configured to direct a stream of the sample carrier gas and the input sample species toward the ion source. 
McCormick teaches a mass spectrometer comprising an ion source (3) with a sample inlet port through which a sample carrier gas carrying an input sample species passes, the sample inlet port being configured to direct a stream of the sample carrier gas and the input sample species toward the ion generator (fig. 1, col. 2 lines 15-18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ion source inlet of Takeda as an inlet for a sample and a carrier gas as taught by McCormick, in order to interface the ion source with a gas chromatography system in a known manner for GC-MS analysis with no unexpected result.
Response to Arguments
Applicant’s arguments with respect to the amendment to claim 1 (having the contaminant flow direction changer immediately upstream from the ion detector) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding the prior rejection of claim 1 in view of Franzen and Apffel, Apffel is relied upon only for the teaching that the skimmers are capable of allowing ions to pass through while deflecting other particles; the ability to deflect other particles is demonstrated by the deflection of gases in the particle bombardment mode, even though ions do not pass through in this mode.  Placing the skimmers of Apffel in the device of Franzen would result in at least some ions passing through the skimmer while other particles are deflected, meeting the requirement of the claim. (In general, any skimmer or plate having an aperture to allow ions to pass through appears to meet the limitation of claim 1 for a contaminant flow direction changer.)
Conclusion
The following prior art not relied upon in the rejection is brought to the applicant’s attention: Itoi (US 20020162959 A1), Franzen (US 4,230,943 A), Yoshinari (US 5,756,993 A), and Feser (US 4,267,448 A).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881